Opinion issued August 26, 2008  
 









In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-06-00932-CR
____________

JAMES PATRICK FAULK, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 1029893



MEMORANDUM  OPINION corrected
	Appellant, James Patrick Faulk, pleaded guilty, without an agreed
recommendation as to punishment with the State, to the felony offense of possession
of a controlled substance with intent to deliver a controlled substance, namely
cocaine.  After a pre-sentence investigation hearing, the trial court sentenced
appellant to confinement for 10 years.  Appellant filed a notice of appeal.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of him of his right to examine the appellate record and file a
pro se response to his counsel's motion to withdraw and that is supported by an
Anders brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed since counsel filed his Anders brief and appellant has
not filed a pro se response.  Having reviewed the record and counsel's brief, we agree
that the appeal is frivolous and without merit and that there is no reversible error.  See
Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1) 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).